         Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 1 of 8



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    STATE FARM MUTUAL AUTOMOBILE                     )
    INSURANCE COMPANY and STATE                      )
    FARM COUNTY MUTUAL INSURANCE                     )
    COMPANY OF TEXAS,                                )
                                                     )
            Plaintiffs,                              )
                                                     )
    v.                                               ) Case No. 4:19-CV-01491
                                                     )
    NOORUDDIN S. PUNJWANI, M.D.;                     )
    PAIN ALLEVIATION &                               )
    INTERVENTIONAL NEEDS, LLC n/k/a                  )
    PAIN ALLEVIATION &                               )
    INTERVENTIONAL NEEDS, PLLC;                      )
    BARKETALI M. ROOPANI;                            )
    ANIL B. ROOPANI; and                             )
    SOHAIL B. ROOPANI,                               )
                                                     )
            Defendants.                              )

                       NON-PARTY TALABI & ASSOCIATES, P.C.’S
                  MOTION TO QUASH PLAINTIFFS’ NON-PARTY SUBPOENA
                     OR, ALTERNATIVELY, FOR PROTECTIVE ORDER

           Pursuant to FED. R. CIV. P. 45(d)(3), non-party TALABI & ASSOCIATES, P.C.

(“Movant”) moves to quash the non-party subpoenas duces tecum, issued by STATE FARM

MUTUAL AUTOMOBILE INSURANCE COMPANY and STATE FARM COUNTY MUTUAL

INSURANCE COMPANY OF TEXAS (“Plaintiffs”), and served on Movant on or about June 12,

2020. 1 Alternatively, Movant seeks the entry of a protective order.

                               I.     Nature and Stage of the Proceeding

           According to their Complaint, Plaintiffs have alleged that Defendants conspired to defraud

State Farm by allegedly submitting fraudulent billing and/or medical records for treatment of




1
    Attached as Exhibit 1
       Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 2 of 8



automobile accident victims. Specifically, State Farm has brought a RICO claim against an

individual, Dr. Nooruddin S. Punjwani, and a claim for money had and received against all

Defendants. Notably, there are no claims against the non-parties on whom subpoenas were served, 2

nor the Elite Health non-parties. 3

         In what appears to be simply harassment and abuse of the discovery process, Plaintiffs have

apparently subpoenaed Movant, along with four other law firms, that represented patients Dr.

Punjwani treated at PAIN for their confidential and privileged records related to some of these

patients.

                                    II.      Issues and Standard of Review

         Pursuant to Federal Rule of Civil Procedure 45(d)(3), Movant now asks the Court to quash

the Non-Party Subpoena attached in Exhibit 1. This rule requires that a Court quash or modify a

subpoena that: “. . . (iii) requires disclosure of privileged or other protected matter, if no exception

or waiver applies; or (iv) subjects a person to undue burden.” FED. R. CIV. P. 45(d)(3). To

determine whether a subpoena creates an undue burden, courts consider “(1) the relevance of the

requested information; (2) the party’s need for the information; (3) the breadth of the request; (4)

the time period covered by the request; (5) the particularity with which the request is described;

and (6) the burden imposed.” Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir.

2004). Whether to quash a subpoena under Rule 45 is within the court’s “broad discretion.”

Rembrandt Patent Innovations v. Apple, Inc., 1:15-CV-438-RP, 2015 WL 4393581, at *1 (W.D.

Tex. July 15, 2015).




2
  Law Office of Merick Nepomuceno P.C.; Talabi & Associates, P.C.; The Law Office of Hilda L. Sibrian PC; The
Mukerji Law Firm, P.C.; and Adame * Garza, LLP
3
  Elite Health Services – Sugar Land; Medical Center Healthcare Services, L.P., d/b/a Elite Health Services – Medical
Center; and Clay Healthcare Services, LLC, d/b/a Elite Health Services – West Houston

                                                          2
      Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 3 of 8



       Alternatively, Movant moves for a protective order under Federal Rule of Civil Procedure

26(c) that forbids the disclosure of the subpoenaed information and orders the nonparties not to

respond. See G.K. Las Vegas Ltd. P’ship v. Simon Prop. Group, Inc., 2:04-CV-01199-DAE, 2007

WL 119148, at *4 (D. Nev. Jan. 9, 2007). The Court may issue such an order if the discovery

sought in the subpoenas is “unreasonably cumulative or duplicative, or is obtainable from some

other source that is more convenient, less burdensome, or less expensive . . .” Id.

                                          III.   Argument
       Because the subpoenas issued by Plaintiffs seek only documents that are irrelevant or easily

obtainable from parties to the lawsuit, they constitute an undue burden on Movant. In addition, the

requests seek documents that are privileged, as stated in Movant’s previously filed objections.

[Dkt. 42]. Therefore, this Court should quash or modify the subpoena or, alternatively, issue a

protective order prohibiting the Movant from responding to the subpoena.

A.     Plaintiffs’ Overly Broad and Irrelevant Requests Constitute a Per Se Undue Burden
       on Movant, a Non-Party

       Recognizing the burdens and disruptions caused by non-party subpoenas, Federal Rule of

Civil Procedure 45(d)(1) provides that:

       Avoiding Undue Burden or Expense; Sanctions. A party or attorney responsible for
       issuing and serving a subpoena must take reasonable steps to avoid imposing undue
       burden or expense on a person subject to the subpoena. The court for the district
       where compliance is required must enforce this duty and impose an appropriate
       sanction—which may include lost earnings and reasonable attorney's fees—on a
       party or attorney who fails to comply.

FED. R. CIV. P. 45(d)(1).

Completely ignoring this requirement, Plaintiffs have requested a plethora of documents from

Movant regarding other non-parties, documents that they already posses or that can easily be

requested from Defendants, privileged documents, or otherwise irrelevant documents.




                                                 3
          Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 4 of 8



            Courts have routinely held that “it is a generally accepted rule that standards for non-party

discovery require a stronger showing of relevance than for party discovery.” See, e.g., Pinehaven

Plantation Prop., LLC v. Mountcastle Family LLC, No. 1:12-CV-62, 2013 WL 6734117 (M.D.

Ga. Dec. 19, 2013) (emphasis added); Exxon Shipping Co. v. United States Dept. of Interior, 34

F.3d 774, 779 (9th Cir.1994) (nonparties are afforded “special protection against the time and

expense of complying with subpoenas”). In fact, the First Circuit has explained that:

            [i]t is also noteworthy that the respondents are strangers to the . . . . litigation;
            insofar as . . . they have no dog in that fight. Although discovery is by definition
            invasive, parties to a lawsuit must accept its travails as a natural concomitant of
            modern civil litigation. Non-parties have a different set of expectations.
            Accordingly, concern for the unwanted burden thrust upon non-parties is a factor
            entitled to special weight in evaluating the balance of competing needs.

Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir. 1998) (emphasis added).

The D.C. Circuit has likewise noted that:

            If a subpoena compels disclosure of information that is not properly discoverable,
            then the burden it imposes, however slight, is necessarily undue: why require a
            party to produce information the requesting party has no right to obtain?

AF Holdings, LLC v. Does 1-1058, 752 F. 3d 990 (D. C. Cir. 2014) (emphasis added).

            A fair reading of the live pleadings in this case reveals that Plaintiffs’ only allegations in

the lawsuit are that (1) the Defendants committed mail and wire fraud by allegedly submitting bills

and records for fraudulent or nonexistent treatment and (2) that Plaintiffs are entitled, in equity, to

disgorgement of the profits received by Defendants for such treatment. 4 However, Plaintiffs’

requests go well beyond information or documents that would show (1) whether the treatment

provided by Defendants was medically necessary or fraudulent or (2) how much Defendants

received as payment for those procedures. Thus, this Court should find that the subpoena presents

an undue burden because the subpoena is facially overbroad. See Wiwa v. Royal Dutch Petroleum


4
    Plaintiffs’ Complaint [Dkt. 1], at pp. 36-40.

                                                      4
      Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 5 of 8



Co., 392 F.3d 812, 818 (5th Cir. 2004); Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792,

814 (9th Cir. 2003) (A nonparty subpoena is unduly burdensome if “served for the purpose of

annoying and harassment and not really for the purpose of getting information.”); In re Am. Optical

Corp., 988 S.W.2d 711, 713 (Tex. 1998) (“discovery may not be used as a fishing expedition,” but

rather “must be reasonably tailored to include only matters relevant to the case.”).

B.     The Subpoena’s Request for Overly Broad Categories of Documents Includes Mostly
       Privileged and/or Otherwise Confidential Documents

       As provided in Movant’s Objections to the Subpoena, many of Plaintiffs’ request seek

information or documents protect by various privileges, including the attorney-client privilege,

work product privilege, and various medical privacy regulations.

       The attorney-client privilege exists to protect not only the giving of professional advice to

those who can act on it, but also the giving of information to the lawyer to enable him to give

sound and informed advice. In re Spalding Sports Worldwide, Inc., 203 F.3d 800, 805 (Fed. Cir.

2000). To determine if a communication falls within the protection of the attorney-client privilege,

we ask: (1) whether “legal advice of any kind [was] sought ... from a professional legal adviser in

his capacity as such”; and (2) whether the communication was “relat[ed] to that purpose" and

“made in confidence ... by the client.” Sandra Te v. South Berwyn School Dist. 100, 600 F. 3d 612,

618 (7th Cir. 2010). Moreover, as the Supreme Court has reaffirmed, the general rule that the

privilege continues even after the termination of the attorney-client relationship and the death of

the client. See Swidler & Berlin v. United States, 524 U.S. 399, 405-06 (1998) (holding that the

privilege continued after the death of a client even where the privileged communications were

relevant to a criminal proceeding).

       Many of the requested documents pertain to files that ended up in litigation. Thus, not only

do Plaintiffs already have those requested documents through the prior discovery process, the work



                                                 5
      Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 6 of 8



product privilege also applies. The work product doctrine “is distinct from and broader than the

attorney-client privilege.” In re Antitrust Grand Jury, 805 F. 2d 155, 163 (6th Cir. 1986).

C.     Plaintiffs’ Ability to Acquire Information Through Less Burdensome Means
       Constitutes a Per Se Undue Burden on Movant, a Non-Party

       Movant also moves to quash the subpoena because it seeks information or documents that

are cumulative, duplicative, and that is more appropriately sought from parties to this action. “The

question of undue burden on a non-party requires a court to balance the subpoena’s benefits and

burdens, and ‘calls upon the court to consider whether the information is necessary and unavailable

from any other source.’” Rembrandt, 2015 WL 4393581, at *1 (quoting Positive Black Talk, Inc.

v. Cash Money Records, Inc., 394 F.3d 357, 377 (5th Cir. 2004), abrogated on other grounds by

Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010)). When the information requested in a non-

party subpoena is equally available from one of the parties in the lawsuit, that fact alone is enough

to demonstrate the subpoena creates an undue burden on the third party. Id. at *2 (“until and unless

Plaintiffs can establish they are unable to obtain the requested information Defendant, subpoenaing

the information from [third party] creates an undue burden that is not outweighed by Plaintiffs’

need for the information.”).

       Seeking the requested discovery directly from parties to the action would be more

convenient and avoid unnecessary cost and expense. See, e.g., Perez v. City of Chicago, No. 02-

1969, 2004 WL 1151570, *5 (N.D. Ill. April 29, 2004) (subpoena unreasonable because “the

requested information is substantially available to the [requesting party] through less burdensome

means”); see also Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 577 (N.D. Cal. 2007)

(“There simply is no reason to burden nonparties when the documents sought are in possession of

the party defendant.”). The majority of documents requested by Plaintiffs are already in their




                                                 6
      Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 7 of 8



possession from the initial claims process (indeed, Plaintiffs’ Complaint contains multiple

references to these documents), and the remaining documents can be obtained from Defendants.

                                         IV.     Conclusion
        WHEREFORE, Movant moves this Court to Quash Plaintiffs’ Subpoena Duces Tecum

Talabi & Associates, P.C., or, in the alternative, for a Protective Order, and for all such other relief

as the Court sees fit.

                                                    TALABI & ASSOCIATES, P.C.


                                                    By: /s/ Sean Palavan_________
                                                    Mehran “Mike” Talabi
                                                    Texas Bar No. 24037579
                                                    Sean Palavan
                                                    Texas Bar No. 24058640
                                                    2930 Chimney Rock Rd., Suite 200
                                                    Houston, Texas 77056
                                                    Phone: (713) 266-0529
                                                    Fax: (713) 266-2203
                                                    spalavan@talabilawfirm.com

                                                    ATTORNEYS FOR NON-PARTY
                                                    TALABI & ASSOCIATES, P.C.


                              CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel have conferred in a good faith effort to

resolve the matters in dispute but are unable to reach an agreement. This conference took place on

July 2, 2020 at 11:00 a.m. by phone between Matthew Ryan and Adrian Jonak, counsel for

Plaintiffs, and Sean Palavan and Mike Talabi, counsel for Non-Party Talabi & Associates, P.C.

                                                    By: /s/ Sean Palavan______________
                                                    Sean Palavan




                                                   7
      Case 4:19-cv-01491 Document 49 Filed on 07/02/20 in TXSD Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on July 2, 2020, I electronically filed the foregoing through the CM/ECF

system, which will electronically serve all counsel of record.

                                                 By: /s/ Sean Palavan______________
                                                 Sean Palavan

 Jared T. Heck, Esq.                             Mark S. Armstrong, Esq.
 Ross O. Silverman, Esq.                         Ebad Khan, Esq.
 Eric T. Gortner, Esq.                           Polsinelli PC
 KATTEN MUCHIN ROSENMAN LLP                      1000 Louisiana Street, Suite 6400
 525 W. Monroe Street, Suite 1900                Houston, TX 77002
 Chicago, IL 60661-3693                          713-374-1600
 312-902-5200                                    Fax: 713-374-1601
 Jared.heck@kattenlaw.com                        marmstrong@polsinelli.com
 Ross.silverman@kattenlaw.com                    ekhan@polsinelli.com
 Eric.gortner@kattenlaw.com
                                                 Lauren T. Tucker McCubbin, Esq.
 Emily L. Travis, Esq.
                                                 Polsinelli PC
 KATTEN MUCHIN ROSENMAN LLP
 1301 McKinney Street, Suite 3000                900 W. 48th Place, Suite 900
 Houston, TX 77010                               Kansas City, MO 64112
 713-270-3446                                    816-753-1000
 Fax: 713-270-3401                               Fax: 816-753-1536
 Emily.travis@kattenlaw.com                      ltucker@polsinelli.com

 M. Micah Kessler, Esq.                          ATTORNEYS FOR DEFENDANTS
 Nistico, Crouch & Kessler, PC                   PAIN ALLEVIATION & INTERVENTIONAL
 1900 West Loop South, Suite 800                 NEEDS, LLC N/K/A PAIN ALLEVIATION &
 Houston, TX 77027                               INTERVENTIONAL          NEEDS,      PLLC
 713-781-2889                                    (“P.A.I.N.”), BARKETALI M. ROOPANI, ANIL
 Fax: 713-781-7222                               B. ROOPANI AND SOHAIL B. ROOPANI
 mkessler@nck-law.com

 ATTORNEYS FOR PLAINTIFFS

 Todd W. Mensing, Esq.
 Sammy Ford, IV, Esq.
 AHMAD ZAVITSANOS ANAIPAKOS
 ALAVI & MENSING PC
 1221 McKinney Street, Suite 2500
 Houston TX 77010
 713-655-1101
 Fax: 713-655-0062
 tmensing@azalaw.com
 sford@azalaw.com

 ATTORNEYS FOR DEFENDANT
 NOORUDDIN S. PUNJWANI

                                                 8
